Jenkins, J.
1. Where, under a contract of sale or return, it is provided that “this filter and unused disks are to be returned for credit in good condition to the International Filter Co., at Chicago, within thirty-five, days froni this date, if directions for use are followed and the results obtained are not satisfactory,” the return must be made within the time thus expressly limited, and the question of reasonable time doe's not enter. Newburger v. Hoyt, 86 Ga. 508, 514 (12 S. E. 925).
2. A mere notice by the purchaser, given prior to the expiration' of the time limit, that the machine had proved unsatisfactory, and that unless *168better results could be had it would be returned, can not be taken as a compliance with the terms of the contract. Dickey v. Winston Cigarette Machine Co., 117 Ca. 131 (43 S. E. 493); Malsby v. Young, 104 Ga. 205 (30 S. E. 854).
Decided April 10, 1918.
Complaint; from city court of LaGrange—Judge Harwell. July 12, 1917.
B. II: Ilill, Moon &. Davis, for plaintiff.
M. U. Mooty, for defendant.
3. It appearing that a period of forty-two days had elapsed between the date of the contract and the date when the machinery was returned,, and there being nothing in- the record as presented to us to indicate, expressly or. by implication, that the limitation imposed by the, contract had been in any way extended, upon its expiration the rights of the parties became fixed.

Judgment reversed.


Wade, C. J., and Duke, J., concur.